Cobb, J.
The request to charge which was refused was covered by the general charge. The charge"of the judge not in any way referring to the rule that the recent possession of stolen property raises a presumption of guilt against the possessor, it was not error to fail to charge in reference to the manner in which such presumption might be rebutted, especially when there was no appropriate written request calling for an instruction on the subject. The evidence authorized the verdict, and there was no error requiring the granting of a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., and Little, J, absent.